Exhibit 99.1 Monkey Rock USA, LLC Financial Statements November 30, 2009 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm F-1 Balance Sheet – As of November 30, 2009 F-2 Statement of Operations – For the Period from June 5, 2009 (Inception) to November 30, 2009 F-3 Statement of Changes in Members’ Deficit – For the Period from June 5, 2009 (Inception) to November 30, 2009 F-4 Statement of Cash Flows – For the Period from June 5, 2009 (Inception) to November 30, 2009 F-5 Notes to Financial Statements F-6-F-12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Monkey Rock USA, LLC We have audited the accompanying balance sheet of Monkey Rock USA, LLC as of
